THOMAS, Circuit Judge,
dissenting.
I respectfully dissent. “Minor inconsistencies in the record that do not relate to the basis of an applicant’s alleged fear of persecution, go to the heart of the asylum claim, or reveal anything about an asylum applicant’s fear for his safety are insufficient to support an adverse credibility finding.” Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003). Here, the minor inconsistencies in the petitioner’s description of a traumatic event are not a cogent reason to believe she was lying, especially given that her words are chosen by a translator.
In addition, “an adverse credibility finding is improper when an IJ fails to address a petitioner’s explanation for a discrepancy or inconsistency.” Singh v. Gonzales, 439 F.3d 1100, 1106 (9th Cir.2006). The IJ did not address Ding’s explanation.
None of the remaining inconsistencies cited by the IJ satisfy the legal standard for an adverse credibility finding.
For these reasons, I would grant the petition.